COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00085-CR


Jerry Paul Lundgren                      §    From County Court at Law

                                         §    of Wise County (CR-66896)

v.                                       §    August 21, 2014

                                         §    Opinion by Justice Gabriel

The State of Texas                       §    (nfp)

                         JUDGMENT ON REMAND

      This appeal is on remand from the Court of Criminal Appeals.

      This court has again considered the record on appeal in this case and

holds that the trial court erred. It is ordered that the trial court’s order denying

Appellant’s motion to quash is reversed and the the motion to revoke Appellant’s

community supervision is dismissed.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Lee Gabriel___________________
                                         Justice Lee Gabriel